Title: To Alexander Hamilton from Robert Morris, [27 April 1796]
From: Morris, Robert
To: Hamilton, Alexander


Philada. April 27th 1796
Alexander Hamilton EsqrNew York
Dr. Sir
Your letter without date arrived within this half hour & in consequence I run down to Mr Lewis from whom I am just returned he says he has written you two letters, the last of them this morning & it was sent to the Post Office before I got there. If Mr Lewis does me justice he will tell you that I called on him more than once with a strong desire to finish the business. I am mortified not a little to see your extreme anxiety & at the same time acknowledge that it is my duty to relieve you from it. I make it a point of honor to do so, and would now offer you as good a security in this City as that you gave up, but I perceive the existing judgements would lead you to object. I will therefore send you a Mortgage upon one hundred thousand acres of the Genesee Land adjoining that which I am now selling at 1 of your Curry ⅌ Acre in order to discharge the Mortgage to Colo. Walker. Mr Saml. Ogden will go over to New York in order to finish that business perhaps you can assist him in it. If that Mortgage is cleared away there is no other & the land I would not sell for less than two Dollr ⅌ Acre were it not to pay that cursed Mortgage. I must however stipulate with you that if at any time I should wish to change the security, you will allow me to do it upon giving one equally satisfactory. I wish also to know whether I should give the Bonds for 100,000 Drs deferred debt, or if to be commuted to Money at what rate shall it be done or how will you settle the Acct. I will have the Mortgage drawn up immediately after hearing from you unless you choose to send me the draft of one & point out the formalities. Must Mrs Morris be a party, as there is no income arising from uncultivated Lands I suppose it is not necessary. You may rely you shall not have cause in any event to change your opinion of my honor or integrity if that opinion has been what I believe it always has been.
I am Dr. Sir   Y. O. h. S.
RM
